Citation Nr: 0720680	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  00-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.




ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran had verified, active service from September 1941 
to June 1946.  He died in March 1993.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318.

In a March 2001 decision, the Board denied the appellant's 
claim for DIC benefits under the provisions of 38 U.S.C.A. § 
1318.  In a December 2002 Order, the United States Court of 
Appeals for Veterans Claims (Court) vacated a March 2001 
Board decision, and remanded the case to the Board for a 
discussion of the notice provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006)).  In 
June 2003, the Board remanded the case to the RO for notice 
and additional development.

In an April 2004 decision, the Board again denied the 
appellant's claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318.  In a July 2006 Order, the Court vacated the 
April 2004 Board decision on the issue of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318, and remanded this 
issue to the Board for further consideration pursuant to 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  

In an April 2004 decision, the Board also denied service 
connection for the cause of the veteran's death.  The July 
2006 Court Order upheld the Board's denial of entitlement to 
service connection for the cause of the veteran's death; 
therefore, the issue of entitlement to service connection for 
the cause of the veteran's death is no longer on appeal 
before the Board.  


FINDINGS OF FACT

1.  The veteran died in March 1993. 

2.  The appellant was married to the veteran at the time of 
his death.

3.  The immediate cause of the veteran's death was heart 
failure; the antecedent cause of death was cor pulmonale; an 
underlying cause of death was chronic lung obstruction; and a 
significant condition contributing to death was bronchial 
asthma.

4.  At the time of the veteran's death, he was not service 
connected for any disability.

5.  At the time of the veteran's death in March 1993, there 
was an appeal pending to a 1984 claim to reopen service 
connection for residuals of shrapnel wound injury.  

6.  Even if the veteran's 1984 claim to reopen service 
connection for shrapnel wound were reopened, and the claim 
for service connection for shrapnel wound residuals were 
hypothetically established, the veteran would not have been 
rated as totally disabled for 10 continuous years immediately 
preceding death.   


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159 (2006); 38 C.F.R. § 3.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim, except where the claim was received prior to change 
in law (November 2000) regarding the duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the appellant's claim was received in July 1998, prior 
to the change in law regarding the duty to notify and assist.  
Pursuant to the June 2003 Board remand, in November 2003 the 
claimant was provided with the content-complying notice 
required under the holding in Pelegrini, supra, prior to the 
issuance of a January 2004 Supplemental Statement of the 
Case. 

The VA notice and duty to assist letter dated in November 
2003 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as the letter informed the 
appellant of what evidence was needed to establish 
entitlement to the benefits sought (DIC under 38 U.S.C.A. § 
1318), of what VA would do or had done, and what evidence she 
should provide, and informed the appellant that it was her 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support her claim.  

The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issue on appeal, and that VA has satisfied the duty to 
assist.  In a May 2007 response, the appellant indicated that 
she did not have any evidence to submit.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

DIC under 38 U.S.C.A. §1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though he died 
of non-service-connected causes, if the veteran's death was 
not the result of his own willful misconduct and at the time 
of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding death.  The total 
rating may be either schedular or based upon unemployability.  
38 U.S.C.A. § 1318.

Prior to January 21, 2000, 38 C.F.R. § 3.22 provided for DIC 
under 38 U.S.C.A. 
§ 1318 if the veteran was in receipt of, or "for any reason" 
was not in receipt of, but "would have been entitled to 
receive," compensation at the time of death for a service-
connected disability that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death, or 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death.  See 38 C.F.R. § 3.22(a)(2) (1999).  A 
number of Court decisions interpreting 38 U.S.C.A. 
§ 1318(b) have found that a surviving spouse was entitled to 
demonstrate that, for purposes of this section, the veteran 
hypothetically would have been entitled to a different 
decision on a service-connected-related issue, based on 
evidence in the claims file or in VA custody at the time of 
the veteran's death and under the law then applicable or 
subsequently made retroactively applicable.  See, e.g., Green 
v. Brown, 10 Vet. App. 111, 118-19 (1997); Carpenter v. West, 
11 Vet. App. 140 (1998); Wingo v. West, 11 Vet. App. 307 
(1998); Cole v. West, 13 Vet. App. 268, 278 (1999).

 In Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the 
Court held that the January 21, 2000 amendment to 38 C.F.R. § 
3.22 to bar the "hypothetical" entitlement theory with 
respect to DIC claims made pursuant to 38 U.S.C. § 1318 is 
not applicable to claims filed prior to January 21, 2000.  In 
this case, because the appellant's claim for compensation 
under 38 U.S.C.A. § 1318 was received in July 1998, the Board 
will consider the appellant's claim of hypothetical 
entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  

The appellant contends generally that the veteran's death was 
due to myasthenia gravis or residuals of a gunshot wound, 
which she claims are related to military service.  The Court 
has held that the Board has previously found that the 
appellant implicitly contends that the veteran had a totally 
disabling condition that would have been established as 
service connected for at least 10 years before his death if a 
claim had been filed, and that such an allegation is 
tantamount to a "hypothetical claim" for entitlement to DIC 
under 38 U.S.C.A. § 1318. 

At the time of the veteran's death in March 1993, the 
appellant was married to the veteran, and the veteran was not 
service connected for any disability.  The Certificate of 
Death listed the immediate cause of the veteran's death in 
March 1993 as heart failure; the antecedent cause of death 
was cor pulmonale; an underlying cause of death was chronic 
lung obstruction; and a significant condition contributing to 
death was bronchial asthma.

Service connection for various disabilities was denied in a 
rating decision issued in 1958 (defective hearing, chest 
pain, back pain).  The appellant has not alleged that there 
was clear and unmistakable error in this rating decision 
denial of service connection.  At the time of his death, the 
veteran had no claims pending for service connection (other 
than to reopen service connection for residuals of shrapnel 
wound), or to reopen previously denied service connection for 
defective hearing, chest pain, back pain.  

Service connection for residuals of shrapnel/gunshot wound of 
the right buttock was denied in February 1975 rating 
decision.  The evidence included a March 1945 service 
examination report that was negative for evidence of skin or 
musculoskeletal defects.  Likewise, a June 1946 service 
separation examination report was negative for evidence of 
skin or musculoskeletal defects.  The veteran submitted 
several affidavits from former servicemen to the effect that 
they witnessed the veteran receiving a shrapnel wound to the 
right hip on December 28, 1941.  At a RO personal hearing in 
May 1975, the veteran testified that he had received a 
gunshot wound in service in 1941, and that treatment for it 
did not show up in his medical records because he did not 
report it.  

A June 1982 letter denied reopening of service connection for 
residuals of a shrapnel wound, and the veteran did not timely 
appeal this letter decision.  In 1984, the veteran 
essentially requested reopening of the prior final denial of 
service connection for a shrapnel wound, which claim was 
denied in a letter issued November 7, 1984 letter.  In 
November 1984, the veteran entered a notice of disagreement 
with the November 1984 decision.  A December 18, 1984 letter 
tells the veteran that a November 7, 1984 letter was not a 
decision.  In December 1984, the veteran also disagreed with 
this letter, contending that the November 1984 letter was a 
decision/denial of his claim, of which he had a right to 
appeal, and that he in fact had appealed the decision.  A 
January 1985 letter from the RO advised the veteran that, 
because a timely notice of disagreement with the June 1982 
rating decision was not received, new and material evidence 
was required to reopen the previously denied claim.  The 
Board finds that the veteran's 1984 request to reopen service 
connection for residuals of shrapnel wound injury was denied 
by the RO in its November 7, 1984 letter; that the veteran's 
November 1984 letter was sufficient to constitute a denial of 
reopening of the claim for service connection for residuals 
of shrapnel wound injury; the RO never issued a statement of 
the case on this issue; and the claim to reopen service 
connection for residuals of a shrapnel wound injury was 
pending at the time of the veteran's death in March 1993. 

After a review of the evidence of record, the Board finds 
that the veteran was not, and would not hypothetically have 
been, entitled to receive compensation for service-connected 
disability that was rated by VA as totally disabling (either 
under the schedular rating criteria or based upon 
unemployability) for a continuous period of at least 10 years 
immediately preceding death.  Even if the veteran's 1984 
request to reopen service connection for shrapnel wound were 
reopened, and the claim for service connection for shrapnel 
wound residuals were hypothetically established, the service-
connected shrapnel wound residuals would not have been rated 
as 100 percent disabling, including on the basis of a total 
rating based on individual unemployability (TDIU), for a 
period of 10 years prior to the veteran's death.  The 
evidence shows that any alleged shrapnel wound injury the 
veteran sustained during service was so minor that it did not 
leave noticeable evidence on the skin, and did not 
significantly involve any muscles or joints, so such a 
shrapnel wound was not even clinically observable during 
service and at service separation.  38 C.F.R. §§ 4.55, 4.56, 
4.73 (1993).

There is no competent medical evidence of record that any 
shrapnel wound injury caused or was related to any other 
diagnosed disability the veteran was diagnosed as having in 
the years after service, including bronchial asthma, chronic 
lung obstruction, cor pulmonale, or heart failure.  There is 
also no competent medical evidence that the veteran had 
myasthenia gravis, or that a shrapnel wound injury was in any 
way related to this or any other musculoskeletal injury or 
disease.  In addition, as previously indicated, the appellant 
has not alleged that there was clear and unmistakable error 
in a 1958 rating decision denial of service connection for 
defective hearing, chest pain, and back pain.  For these 
reasons, the Board finds that the criteria for entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318 have not been 
met, including under a hypothetical entitlement theory.  38 
U.S.C.A. 
§§ 1318, 5103, 5103A, 5107, 7104; 38 C.F.R. §§ 3.159, 3.102; 
38 C.F.R. § 3.22 (1999). 


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


